Title: Memorandum Books, 1778
From: Jefferson, Thomas
To: 


          1778
          
            
              
              Jan.
              1.
              
              Pd. Nicholson for gloves 5/.
            
            
              
              
              2.
              
              Pd. for fodder 42/.
            
            
              
              
              3.
              
              Pd. for gloves 2/6.
            
            
              
              
              Recd. of Henry Tazewell for books £4–12–6.
            
            
              
              
              6.
              
              Pd. ferrge. &c. at Cowle’s for going & returning 12/.
            
            
              
              
              Gave ferrymen 1/.
            
            
              
              
              7.
              
              Pd. for 2 ℔ white Sugar 28/.
            
            
              
              
              10.
              
              Pd. for wood 45/.
            
            
              
              
              Recd. of Norton & Beall in part for my tobo. £200–14. Note they give me £3 per hundred & pay warehouse expences.
            
            
              
              
              11.
              
              Gave G. W.’s Abram 12/.
            
            
              
              
              12.
              
              Pd. Revd. Mr. Andrews for Theodolite £45.
            
            
              
              
              14.
              
              Recd. of Wm. Fleming for books 42/.
            
            
              
              
              15.
              
              Sent by Warner Lewis to Francis Willis for the horse (Crab) I purchased of him £65.
            
            
              
              
              16.
              
              Pd. the baker 2/.
            
            
              
              
              Pd. grinding razors for D. Hylton 5/.
            
            
              
              
              Pd. for biscuit 3/.
            
            
              
              
              Gave Elk-hill Tom to bear his expences 5/.
            
            
              
              
              17.
              
              Recd. of John Cocke in full for books sold him £22–7–6.
            
            
              
              
              Pd. for butter 5/ pd. for wood 15/.
            
            
              
              
              18.
              
              Pd. for 1 ℔ butter 5/ 1 ℔ white sugar 14/.
            
            
              
              
              Pd. Dr. Mclurgh’s Cis for washing 3/6.
            
            
              
              
              19.
              
              Gave J. Walker’s Michael 6/.
            
            
              
              
              20.
              
              Pd. J. Edmondson my part of fodder & straw £4–4.
            
            
              
              
              22.
              
              Pd. Purdie in full £18–6 of which part was for F. Eppes & part for C. H. Harrison.
            
            
              
              
              Pd. Isaac Zane for 1 ℔ tea for F. Eppes 50/.
            
            
            
              
              Jan.
              22.
              
              Pd. Colo. David Mason for Mrs. Wiley for 21. years newspapers @ 7/6 £9.
            
            
              
              
              23.
              
              Pd. George Lafong in full £3–15–6.
            
            
              
              
              Pd. for sugar 14/.
            
            
              
              
              24.
              
              Pd. Dixon & Hunter in full £28–1–1.
            
            
              
              
              Pd. Gabr. Maupin in full £7–18–9.
            
            
              
              
              Pd. Hill (Custos’s steward) in full £11–2.
            
            
              
              
              Pd. Dixon for a book for C. H. Harrison 5/.
            
            
              
              
              Pd. James Anderson the smith 42/.
            
            
              
              
              Repd. J. Edmondson what hd. pd. Cart. Braxton for corn 17/.
            
            
              
              
              Gave G. W.’s Ben 12/ Abram. 6/.
            
            
              
              
              25.
              
              Pd. Draper for shoeing horses 30/.
            
            
              
              
              Pd. for mending boys shoes 12/.
            
            
              
              
              Pd. washing for do. 5/.
            
            
              
              
              Gave Frank the cook 7/.
            
            
              
              
              Pd. ferrge. at Cowle’s 7/ entertt. at do. 20/6.
            
            
              
              
              Gave ferrymen 2/6.
            
            
              
              
              27.
              
              Gave F. Eppes’s Tom 6/.
            
            
              
              
              28.
              
              Pd. for mending harness at Richmond 5/.
            
            
              
              
              Gave Dr. Currie’s John 6/.
            
            
              
              
              29.
              
              On settlemt. of all accounts to this day with H. Cox, I owe him £24–16–10.
            
            
              
              
              Note T. Garth last year killed 9 hogs for himself & Humphr. Gaines (for whom he allowed 3. of the 9). Four of them were the smallest we had. Brock has killed 12. this year.
            
            
              
              Feb.
              2.
              
              Pd. Neilson £5–2.
            
            
              
              
              Note the £32–8. mentd. Oct. 10. to be sent by T. Garth to Robt. Montgomerie was not paid him, because gone out of country, so must be charged to T. Garth.
            
            
              
              
              2.
              
              Pd. Rice for brimstone & wax 28/6.
            
            
              
              
              3.
              
              I am to pay to Isaiah Atkinson my debt to Richd. Bennett, at April Goochland court. It was for £50 worth of corn delivered in the spring of 1772.
            
            
              
              
              7.
              
              Agreed with Wm. Rice that he shall make 3 stone columns, to find himself provisions & assist in quarrying: I am to allow him the caps & bases which are done, the labor of my two stonecutters & give him £10 a column.
            
            
              
              
              Credit John Brewer ninety thousand workeable bricks made & burnt @ 5/ the thousand. The kiln had 36 eyes, & he estimated it to contain 103,000 bricks, which is 2861 to the eye. He deducted 13,000 for soft outside bricks unfit for use.
            
            
              
              
              Agreed with him to make & burn 100,000 more @ 6/ the thousand. I am to find him bread and 150 ℔ meat. To dig his brick earth immediately, then he is to make all other previous preparations, & when the weather is fit to make I find him one negro fellow & 3 small hands.
            
            
              
              
              9.
              
              Pd. for toddy at Jouett’s 6/.
            
            
              
              
              12.
              
              Recd. of Thos. Evans £3–0–4 being the balance of all accounts this day subsisting between us.
            
            
              
              
              13.
              
              On settlemt. of open acct. with T. Garth this day there was a balance £234–11s–0¾ in my favor, on which I took in my note of Jan. 14. 1775. for 30£, my bond for £150 paiable 1775 June 10 (on which a balance of £104–15 was due), my bond to Walter Mousley for £62–10 paiable Dec. 1. 1777. & my note of Apr. 3. 1777. for £10–12–3¾ and indorsed the residue viz. £21–16–3 on my bond to him for £79–2–7 paiable Jan. 14. 1775. so that I am now in his debt as follows.
            
            
              
              
              £69–10–4 balance of bond last mentd.
            
            
              
              
              £270–0–0 by bond paiable Dec. 25. 1777.
            
            
              
              
              I assigned him Burton’s bond of Feb. 15. 1776. on which a balance of £199–2s–10d with int. from Apr. 1. 1778 is due & Gatewood’s bond for £666–13–4 paiable Apr. 1. 1778 but of which there are £83–2–5 which with interest till the bond becomes due will count as £84–10–1. He is out of them to pay himself & my second bond to Watt Mousley if he can collect it.
            
            
              
              Feb.
              14.
              
              On settlement of accounts with Joseph Neilson this day I owe him £24–3–5½.
            
            
              
              
              Pd. Joseph Neilson after the settlemt. £3.
            
            
              
              
              ✓
              Charge Rand. Jefferson smith’s work from Aug. 22. 1776. to Jan. 19. 1778. £2–14–5½.
            
            
              
              
              Charge Geo. Bradby (as per T. Garth’s acct.) 1 pr. shoes 7/6 1 shoat 7/6 Oct. 1. 1776.
            
            
            
              
              
              Charge Thos. Warren (as per T. Garth’s acct.) sundries from 1776. May 21. to 1777 Apr. 8. £2–5–6.
            
            
              
              
              Charge T. M. Randolph smith’s work from 1777 Jan. 4. to Dec. 19.
            
            
              
              
              Profits of smiths shop from March 8. 1776. to Dec. 31. 1777
            
            
              
              
                 Iron steel & labor charged in that time  £253–15–7  Iron used £66–11–4¼  Steel £8–14–9 75–6–1¼   leaves profits of labor of two smiths 178–9–5¾   Iron steel & labor as above £253–15–7  of this my own acct. comes to 165–11–6½   leaves cash to be received 88–4–0½ Deduct cash pd. for iron & steel & gratuity to smiths78–8–10¼leaves balance to be received besides doing my own work & paying for iron I use9–15–2¼ 
            
            
              ✓
              Feb.
              16.
              
              Borrowed of T. Garth 79 D. = £23–14s.
            
            
              
              
              Sometime early in November last I paid a watchmaker 24/ for mending Revd. Mr. Clay’s watch, & omitted to enter it.
            
            
              
              
              The following paiments by Mrs. Jefferson should have been entered before.
            
            
              
              
              1778. Jan. 16. Pd. Miss Hunter for a Doll 17/.Pd. for 12 skaines of thread 12/.Pd. for needles for Mrs. Eppes 6/3.18.Pd. for washing 7/.20.Pd. for 1. ℔ of copperas 10/.Pd. for sundries for C. H. Harrison £3–5.21.Pd. for half a pound Jesuit’s bark 50/.Pd. for 6 egg cups 12/.Pd. for 5. yds. Jacob’s ladder 6/3.Pd. for 3. skaines of marking thread 3/9.Pd. for 4¼ ℔ logwood 5/3¾.Pd. for 200. needles for C. H. Harrison 20/.Pd. for wood 15/.Jan.24.Pd. for washing 7/ butter 10/.Pd. mending the boys shoes 5/.Gave G. Webb’s man 5/.Pd. for 7. patie-pans 42/.Gave Mrs. Wythe’s cook 18/.Gave Nanny at the Forest 10/.Gave Molly 5/ Rachael 5/ Isbel 5/ Martin 5/.Gave Tom’s Molly 4/ Betty 4/ Aggy 4/.
            
            
              
              
              
              
              
            
            
              
              Feb.
              21.
              
              Gave Mrs. Nimmo in Charity 20/.
            
            
              
              ✓
              22.
              
              Pd. G. Bradby 12/.
            
            
              
              ✓
              25.
              
              Borrowed of Randolph Jefferson £25–8.
            
            
              
              
              27.
              
              Sent by Humphrey Gaines to Isaac Zane in part of my subscription for salt pans £25.
            
            
              
              
              28.
              
              Pd. dinner at Jouett’s 4/6.
            
            
              
              Mar.
              9.
              ✓
              Pd. Mr. Clay for Rand. Jefferson 50/.
            
            
              
              
              ✓
              Pd. do. for P. Mazzei 16/8.
            
            
              
              
              Pd. do. for myself £6–0–4.
            
            
              
              
              10.
              
              Pd. entertt. at Carr’s 4/.
            
            
              
              
              11.
              
              Pd. Jno. Brock for Thos. Massie for 8. barrels corn £6.
            
            
              
              
              12.
              
              Recd. of Hastings Marks for my mother’s estate £9–18.
            
            
              
              
              ✓
              Recd. of T. Garth £90.
            
            
              
              
              Recd. of David Rhodes 50/.
            
            
              
              
              Pd. Reub. Lindsay towds. bringg. up gazette next year 30/.
            
            
              
              
              Pd. McManners in full 6/.
            
            
              
              
              Pd. Richard Woods for Edwd. Butler £5–9–6.
            
            
              
              
              Pd. do. for myself 3/6.
            
            
              
              Mar.
              12.
              
              Pd. for pencils 5/.
            
            
              
              
              ✓
              Pd. Randolph Jefferson £25–8.
            
            
              
              
              ✓
              Recd. of P. Mazzei 16/.
            
            
              
              
              14.
              
              Gave Bob to pay ferrge. to Snowden 2/.
            
            
              
              
              Pd. Patrick Morton 15/6 which balances our accts. to this day including money pd. for him at the Sec.’s office.
            
            
              
              
              15.
              
              Pd. Whipple for cards & mendg. skillet 22/.
            
            
            
              
              
              16.
              
              Pd. Joseph Neilson £9.
            
            
              
              
              Antonio Giannini begins to work @ 40/ 40 ℔ meat a month & a peck flour a week.
            
            
              
              
              17.
              
              Put in hands of Mr. N. Lewis the balance of my subscription for salt pans £15.
            
            
              
              
              Pd. do. my subscription for raising soldiers £20.
            
            
              
              
              Recd. of do. balance of our private acct. £4–17–6. Note I forgot to allow him for iron had of him. (Iron repaid since.)
            
            
              
              
              Recd. of Bennet Henderson for my mother’s estate £14–1–3.
            
            
              
              
              Won of do. 1/3.
            
            
              
              
              18.
              
              Pd. Turner Anderson for plank 48/.
            
            
              
              
              19.
              
              Recd. of C. H. Harrison £4–10–6.
            
            
              
              
              20.
              
              Pd. Doctr. Currie £9.
            
            
              
              
              Pd. Giles Carter for coopering tobacco sold to T. Pleasants 42/.
            
            
              
              
              21.
              
              Pd. Stephen Willis old balance £18–18.
            
            
              
              
              22.
              
              Inclosed to D. Hylton for leather £7–4.
            
            
              
              
              Pd. ferrge. & ferrymen at Cowle’s 7/6.
            
            
              
              
              23.
              
              Pd. for candles 2/6.
            
            
              
              
              24.
              
              Pd. for 5. bushels oats 20/ a barrel 3/.
            
            
              
              
              26.
              
              Pd. for candles 5/ coffee-house 1/6.
            
            
              
              Mar.
              28.
              
              Pd. for 3½ ℔ white sugar 45/6.
            
            
              
              
              30.
              
              Candles 8/.
            
            
              
              
              31.
              
              Biscuit 2/6.
            
            
              
              Apr.
              3.
              
              Pd. for 12 bush. oats 48/.
            
            
              
              
              4.
              
              Pd. Colo. D. Mason balance for surplus of newspapers for Mrs. Wilie £11–8.
            
            
              
              
              Recd. of Norton & Beall on tobo. acct. £200. & gave order for my crop of 1777.
            
            
              
              
              Pd. mending watch 18/ 2 combs 14/.
            
            
              
              
              Pd. Richard Charlton in full £2–16.
            
            
              
              
              Pd. Mrs. Vobe in full £19–16.
            
            
              
              
              Pd. for bread 6d.
            
            
              
              
              Pd. Nancy Hughes for washing £3–8.
            
            
              
              
              Pd. Rob. Anderson in full £31.
            
            
              
              
              5.
              
              Pd. George Lefont in full 18/.
            
            
              
              
              Pd. ferrge. at Cowle’s 6/.
            
            
              
              
              7.
              
              Pd. Dr. Corrie for Manna £4–10.
            
            
            
              
              
              Pd. ferrge. at Kingsland 2/.
            
            
              
              ✓
              8.
              
                Pd.  A. S. Jefferson 1. year’s hire of Eve  £6   1. year’s interest of her fortune £10   Gave her £9   £25  
            
            
              
              
              Left with F. Eppes for D. L. Hylton for 7 bushels of salt £52–10.
            
            
              
              
              10.
              
              Left with H. Cox for Josiah Atkinson by order of Richard Bennett £65.
            
            
              
              
              11.
              
              Pd. a man to take care of letters 3/.
            
            
              
              ✓
              17.
              
              Recd. of T. Garth £24.
            
            
              
              
              20.
              
              Recd. of J. Harvie the £26–14 I had put into his hands for A. Spotswood, also the £40. I had put into Genl. Nelson’s hands to buy drums and colors.
            
            
              
              
              Pd. Jackson 36/.
            
            
              
              
              Note my bond to D. Carr was for £140. dated May 15. 1768. I saw among his papers a deed from my mother to Jane Barberry Carr for Lucy, Belinda’s daur., and one to R. Jefferson for Rachael, daur. of Little Sall, both dated Nov. 11. 1770. but neither recorded. Qu. if these slaves were not in my mother’s mortgage to me?
            
            
              
              Apr.
              27.
              
              Gave Ben Fry a wounded soldier 42/.
            
            
              
              
              28.
              
              Cash in hand £96–17–6.
            
            
              
              
              28.
              
              Note in my last settlement with T. Garth (ante Feb. 13) there was an error in addition of £19 to my prejudice, so that the balance due to me should have been stated £253–11–0¾ and of course the indorsement on the bond of Jan. 14. 1775. should have been £40–16–3. & my debets to him should have been thus stated
            
            
              
              
              £50–10–4 balce. of bond paiable Jan. 14. 1775
            
            
              
              
              £270–0–0 by bond paiable Dec. 25. 1777.
            
            
              
              
              This error is noted in the great account book & is corrected in a copy of the account from that book which he gave me.
            
            
            
              
              
              29.
              
              Pd. Nelson £9–12.
            
            
              
              
              Pd. John Brewer £4–4.
            
            
              
              
              Pd. Mr. N. Lewis for Sam. Taliaferro £20.
            
            
              
              
              Cash on hand £41–13 (+ 15/ belonging to Humphry Gaines which I recd. of the Treasury for him, but did not set it down, therefore shall not set it down when I pay it to him).
            
            
              
              
              30.
              
              Pd. Thos. West in full £6–15.
            
            
              
              
              Pd. George Bradby 48/.
            
            
              
              May
              1.
              
              Pd. Humphrey Gaines £17–8.
            
            
              
              
              Recd. of Henry Cox £285–10 being the price for which Sanco sold.
            
            
              
              
                Pd. Henry Cox as follows   £sd  for the Cryer1–0–0   for Edmd. Logwood for brickwork2–15–0   for the sher. of Goochld. for dues of 1777 & public levy of 17788–18–9   for Edwd. Smith for work till Apr. 8. 1778.5–2–6   for a canoe3–0–0   for balance due to himself24–16–0  £45–12–3  
            
            
              
              May
              3.
              
              Pd. Colo. T. M. Randolph in full £47–9–3.
            
            
              
              
              ✓
              Note £3. of the above was for Mr. Wayles’s estate for putting Allycroker to Partner.
            
            
              
              
              Pd. do. a smith’s acct. 18/9.
            
            
              
              
              4.
              
              Pd. ferrge. at Cowle’s 5/6 entertt. do. 18/6.
            
            
              
              
              Gave ferrymen 2/6.
            
            
              
              
              Pd. postage 4/ coffee 2/.
            
            
              
              
              5.
              
              Pd. at Purdie’s for a book 6/.
            
            
              
              
              Pd. at Greenhow’s for sundries 12/.
            
            
              
              
              6.
              
              Plume v. Portlock. Recd. 50/.
            
            
              
              
              8.
              
              Pd. Davd. Middleton mendg. stable 24/.
            
            
              
              
              Pd. for coffee 2/.
            
            
              
              
              9.
              
              Gave Martin to pay for oats &c. 48/.
            
            
              
              
              Pd. for coffee 2/.
            
            
              
              
              10.
              
              Pd. for bread 2/.
            
            
              
              
              11.
              
              Pd. a taylor altering coat for Martin 30/.
            
            
              
              
              12.
              
              Pd. Dav. Middleton towards book-case 24/.
            
            
              
              
              Flint’s case. Recd. for opinion 30/.
            
            
            
              
              
              Pd. Colo. Finnie for 6 bottles of oil £3–12.
            
            
              
              
              Pd. for candles 24/.
            
            
              
              
              Pd. Gilbert 1 year’s rent of my rooms ending 21st. of next October £20.
            
            
              
              May
              14.
              ✓
              Recd. of Col. Archib. Cary for Mr. Wayles’s estate £130–10 currcy. to be credited on his protested bill of exchange.
            
            
              
              
              ✓
              Pd. Colo. Peachy exr. of Doctr. Flood £130–10. to be endorsed to the credit of Mr. Wayles’s estate on Reub. Skelton’s bond to Doctr. Flood.
            
            
              
              
              Pd. Dixon for books 12/.
            
            
              
              
              Pd. for 3 ℔ coffee 24/.
            
            
              
              
              18.
              
              Pd. Richd. Charlton in full £3–18.
            
            
              
              
              20.
              
              Pd. for sand glasses 14/.
            
            
              
              
              21.
              
              Pd. James Davenport for Charles Kennedy in full for Isaac Jackson’s hire till he became free £14–6.
            
            
              
              
              23.
              
              Lent Will Beck £3.
            
            
              
              
              Pd. Royle’s exrs. my bond in full £33–6.
            
            
              
              
              24.
              
              Pd. a gardener at Greenspring for two Acacias & a pretended debt of Mr. Wayles’s 36/.
            
            
              
              
              Pd. Mrs. Kell for washing 48/.
            
            
              
              
              25.
              
              John Anderson’s case (Northumbld.). Recd. for opn. 24/.
            
            
              
              
              Pd. hearing organ 6/.
            
            
              
              
              Pd. Craig mending paste pin 3/.
            
            
              
              
              26.
              
              Gave Martin to buy necessaries 6/.
            
            
              
              
              Pd. Richd. Charlton in full £2–15.
            
            
              
              
              Pd. at public store for Nankeen &c. 35/3.
            
            
              
              
              Inclosed to Honble. Robert Carter by Richard Parker £36–11 being principal & intt. of my bond.
            
            
              
              
              Inclosed by Mann Page junr. of Mannsfeild to Alexr. Spotswood £26–4 being the balance due for the horse bot. of him.
            
            
              
              
              28.
              
              Gave in charity 6/.
            
            
              
              May
              29.
              
              Pd. E. Randolph Atty. Genl. £6. as fee & tax for Mrs. Harris v. Hanbury (not to be charged).
            
            
              
              
              James Nowell’s case (Caroline). Recd. of Mr. Upshaw 20/ for opinion.
            
            
              
              
              30.
              
              Pd. Richd. Charlton in full 33/.
            
            
              
              June
              1.
              
              Gave Martin to buy corn 30/.
            
            
              
              
              Pd. Ellis (steward at Greenspring) in full for corn, butter &c. £6–18.
            
            
            
              
              
              Assembly rose this day.
            
            
              
              
              Pd. dinner at Richd. Charlton’s 21/.
            
            
              
              
              2.
              
              Pd. Mrs. Nicholas making gown 12/.
            
            
              
              
              Pd. Wm. Dandridge for ensuring Allycroker to his horse last year £6–10.
            
            
              
              
              Pd. at public store for sundries £3–11.
            
            
              
              
              Pd. for hearing organ at church 12/.
            
            
              
              
              Pd. David Jamieson for Phil. Mazzei 10/.
            
            
              
              
              3.
              
              Pd. for butter 5/.
            
            
              
              
              Received of Norton & Beall £800.
            
            
              
              
              Pd. president of College for Anderson Bryan surveyor of Albemarle £37–18.
            
            
              
              
              4.
              
              Pd. Treasurer for James Jones £6. Note I did not enter this when I received it, nor should entered the paiment, but that I think it was counted as part of the cash on hand Ante Apr. 29.
            
            
              
              
              Recd. of Majr. Taliaferro for Nankeen 25/.
            
            
              
              
              Pd. Norton & Beall for 2 boxes of wafers 42/.
            
            
              
              
              5.
              
              Pd. Robert Nicholson my bond in full £163–18–4½.
            
            
              
              
              Pd. do. for a flower 5/6.
            
            
              
              
              Pd. at public store for sulphur 15 ℔ 37/6.
            
            
              
              
              Pd. James Cocke exr. Peyton Randolph my bond in full £196–13–8.
            
            
              
              
              Pd. for 1 ℔ allum 12/ 1 ℔ copperas 10/.
            
            
              
              
              Pd. Anderson the tavern keeper 18/.
            
            
              
              
              Pd. Mrs. Vobe in full £18–3.
            
            
              
              
              6.
              
              Pd. at Coffee house 2/.
            
            
              
              
              8.
              
              Pd. Wm. Kell for tayloring & washing £6.
            
            
              
              
              Pd. George Lefong in full 36/.
            
            
              
              
              Pd. Ferguson the watch maker 6/.
            
            
              
              ✓
              9.
              
              Pd. for a horseman’s belt for R. Jefferson 30/.
            
            
              
              
              Pd. for 2. ℔ raisins 12/.
            
            
            
              
              
              Pd. Abell for repairing chariot £118–15.
            
            
              
              
              Gave Martin to pay for sundries 22/.
            
            
              
              
              10.
              
              Left with Gilbert for Hill (Custis’s steward) £10.
            
            
              
              
              Gave G. W.’s Abram. 12/.
            
            
              
              
              Gave Abell’s smith 6/.
            
            
              
              
              Pd. ferrge. at Cowle’s 5/6 gave ferrymen 1/6.
            
            
              
              
              11.
              
              Pd. Joshua Storrs for Sugar 18 ℔ £6–15.
            
            
              
              
              Pd. D. L. Hylton for waggoning tobo. 19. hhds. @ 20/ £12.Note he had pd. her for me £19.
            
            
              
              
              12.
              
              Gave T.M.R.’s Zachary 6/.
            
            
              
              
              Left with H. Cox for my taxes in Cumbld. £27–3–9¾. but there is an appeal which if determined for me will lessen the sum.
            
            
              
              
              Left with him also for my taxes in Goochland £52–5–7¾ but there is an appeal which if determined against me will enlarge the sum.
            
            
              
              
              Left with him for Judith Smith, midwife, 45/.
            
            
              
              
              14.
              
              Gave Bob to bear his expences to Fredsbgh. 17/.
            
            
              
              
              Pd. J. Walker what he had subscribed for me towards raising the horse £7–10.
            
            
              
              
              16.
              
              Gave old Scott in charity 30/.
            
            
              
              
              17.
              
              Recd. again of the money given Bob for expences as above 5/.
            
            
              
              
              See in my account settled with T. Garth Feb. 13. matters of account with the following persons.
            
            
              
              
              Burnley Zachariah. page 1.
            
            
              
              
              Brewer John. 2.
            
            
              
              
              Barton Wm. 5.
            
            
              
              
              Bradby George. 5.
            
            
              
              
              Collector Fredsville. 1.
            
            
              
              
              Collector St. Anne’s. 2.5.
            
            
              
              
              Collector Bedford. 1.
            
            
              
              
              Carr Thos. 1.
            
            
              
              
              Carter Edwd. 2.5.
            
            
              
              
              Craddock Lewis. 5.
            
            
              
              
              Daugherty Thos. 1.
            
            
              
              
              Daugherty. (Qu. if Thos.) 4.
            
            
              
              
              Davies Isaac. 1.
            
            
              
              
              Davies Samuel. 4.
            
            
            
              
              
              Ferguson Daniel. 1.5.
            
            
              
              
              Gatewood Dudley. 4.5.5.5.
            
            
              
              
              Henderson John senr. 5.
            
            
              
              
              Henderson John junr. 2.5.
            
            
              
              
              Henderson Bennett. 4.6.
            
            
              
              
              Harris Christopher. 5.
            
            
              
              
              Huckstept Saml. 6.
            
            
              
              
              Huckstept James. 6.
            
            
              
              
              Jouett John. 1.1.1.4.4.
            
            
              
              
              Johnson Randall. 2.5.
            
            
              
              
              Jupiter. 5.
            
            
              
              
              Key Thos. 3.6.
            
            
              
              
              Lambert Charles. 1.
            
            
              
              
              Lewis Nichs. 1.1.4.4.4.5.5.5.
            
            
              
              
              Lewis Chas. senr. B. I. 5.
            
            
              
              
              McCullock. 1.
            
            
              
              
              Montgomerie Robt. 2.5.5.
            
            
              
              
              Mousley Walter. 2.2.5.5.
            
            
              
              
              Mackie Alexr. 2.
            
            
              
              
              Massie Thos. 3.
            
            
              
              
              Marks Peter. 4.4.
            
            
              
              
              Marks James. 5.
            
            
              
              
              Mcrae Danl. 5.
            
            
              
              
              Neilson Joseph. 2.2.3.
            
            
              
              
              Rice Wm. 2.5.
            
            
              
              
              Sheriff Bedford. 1.
            
            
              
              
              Smith John. 5.
            
            
              
              
              Wayles John’s estate. 4.4.
            
            
              
              
              Whipple David. 2.5.
            
            
              
              
              Will (the smith) 2.
            
            
              
              
              Woodson Tucker. 1.
            
            
              
              June
              
              
              Pd. Neilson £12.
            
            
              
              ✓
              22.
              
              Pd. Antony Giannini £3.
            
            
              
              
              24.
              
              Gave Tom Shackleford to pay ferriage going for Mrs. Harris 2/.
            
            
              
              
              27.
              
              Pd. Rice 18/.
            
            
              
              July
              6.
              
              Pd. Mrs. Huckstept for 4. ducks 6/.
            
            
              
              
              7.
              
              Pd. John Brewer for bricks made this year in full £11.
            
            
              
              
              8.
              
              Pd. Nanny Brewer for knitting 24/.
            
            
              
              
              Pd. Rice 4/.
            
            
            
              
              
              9.
              
              My bond to Dabney Minor for the slave bought for D. Carr’s estate was assigned to Richd. Anderson who tells me he has lost it. I am therefore not to pay it to any other but to give him credit for it on his bond, to wit, the principal sum £81. & Intt. from Dec. 27. 1774. to June 15. 1778. 3y–5m–19d amounting to £14–9–3. = £95–9–3. which deducted from his bond for £155. leaves balance due me £59–10–9 with Intt. thereon from June 15th. 1778.
            
            
              
              
              10.
              
              Pd. Isaac Davies junr. in part of this year’s taxes £60.
            
            
              
              ✓
              16.
              
              Pd. Antony Giannini £3–12.
            
            
              
              
              20.
              
              Pd. Thomas Evans 55/. Note Sam. Taliaferro assumed in 1774 to pay me this for Evans, and sais I have had credit for it. I doubt it, so repaid it to Evans (who had had no credit for it when he paid me the balance of his account) and shall settle it with Taliaferro.
            
            
              
              
              21.
              
              Recd. of H. Skipwith £682–4. which discharged his last bond in full.
            
            
              
              July
              23.
              
              Gave Bob to pay ferrges. to Wmsbgh. 3/.
            
            
              
              
              Two of Stephen Willis’s people begin to work.
            
            
              
              
              27.
              
              William Gaines begins to work @ £45 a year.
            
            
              
              
              31.
              
              Gave Walker his indentures & £6.
            
            
              
              Aug.
              1.
              
              Our third daughter born at 1H–30′ A.M.
            
            
              
              
              Pd. Mrs. Gaines £20.
            
            
              
              
              2.
              
              Pd. do. for delivering Nell 20/.
            
            
              
              
              Sent by Dr. Gilmer to E. Carter £104–0–6 in full of my note for the land bought of him.
            
            
              
              
              My assessment this year is as follows.
            
            
            
              
              
                £ s d     Albemarle    112–10–4   Goochland 65–9–7¾   Cumberland   Bedford 53–19–7   Amherst   Rock-bridge   Henrico  
            
            
              
              
              3.
              
              Lent Abraham Gaulding 6/.
            
            
              
              
              4.
              
              Sent old Scott in charity £3.
            
            
              
              
              6.
              
              Pd. Dr. Gilmer in full £43–12.
            
            
              
              
              Charge Rice 20/ of the above. See acct.
            
            
            
              
              
              7.
              
              Pd. Rice 50/.
            
            
              
              
              13.
              
              Gave Tom to pay ferrge. with Mrs. Harris 4/.
            
            
              
              
              Received of Clifton Rhodes 50/. See pa. 44.
            
            
              
              
              ✓
              Pd. Wm. Bowen for Stephen Willis £6.
            
            
              
              
              Pd. Wm. Rice 36/.
            
            
              
              
              ✓
              Pd. Edwd. Butler for Randolph Jefferson £4–12.
            
            
              
              
              Pd. do. to be credited to me 4/.
            
            
              
              
              ✓
              Pd. Nel Shephard for Randolph Jefferson 27/.
            
            
              
              
              14.
              
              Willis’s people left off work having laid 14120 bricks.
            
            
              
              
              16.
              
              Pd. TMR’s Jamey for 6 chickens 6/.
            
            
              
              
              18.
              
              Pd. Mr. Clay for T. Garth 15/.
            
            
              
              ✓
              20.
              
              Pd. Stephen Willis £9.
            
            
              
              
              21.
              
              Pd. Joseph Neilson £9.
            
            
              
              Aug.
              23.
              
              Gave Bob for expences to Dickerson’s 6/.
            
            
              
              
              Recd. for opn. in Robinson’s case 21/6.
            
            
              
              
              Sent to Lively for butter 18/.
            
            
              
              ✓
              25.
              
              Pd. Randolph Jefferson for Wm. Rice £3.
            
            
              
              
              Pd. Rice balance of accts. £3–15.
            
            
              
              
              Note he still owes me for 18. days work of Jupiter, to be pd. by Rice’s working 9. days.
            
            
              
              ✓
              27.
              
              Pd. Antony Giannini £15.
            
            
              
              
              28.
              
              Delivd. Taliaferro Lewis to buy me half a ton of iron £100.
            
            
              
              
              Delivd. do. to buy sugar for me £8.
            
            
              
              Sep.
              4.
              
              Recd. of the money delivd. Tal. Lewis for sugar £4–8.
            
            
              
              
              7.
              
              Pd. Mrs. Reynolds for chickens & butter in full 33/.
            
            
              
              ✓
              10.
              
              Lent Philip Mazzei £18.
            
            
              
              
              Pd. postage lre. Mord. Debnam to me on business of Mr. Wayles’s estate 10/.
            
            
              
              
              Pd. Dabney Wade for wheat fans with interest in full £10–4.
            
            
              
              
              Pd. Richd. Bruce sher. Albem. the balance of my assessmt. in this county for this year £52–10–4.
            
            
              
              
              My levies in Fredville. come to £6–19–6 this yeardo. in St. Anne’s     £18–12.
            
            
              
              
              ✓
              Recd. of T. Garth 24/.
            
            
              
              
              Pd. Daniel Coleman for wax 12/.
            
            
              
              
              Pd. Jesse Moore for taking up a horse 24/.
            
            
              
              
              21.
              
              Recd. of Aaron Fontaine for opn. in his case 22/9.
            
            
              
              ✓
              25.
              
              Pd. Stephen Willis £14–8.
            
            
            
              
              
              28.
              
              Delivd. Fr. Eppes for Doctr. Read inoculatg. Martin & Jame £6.
            
            
              
              
              Delivered do. for  Payne for boarding do. £13–6–6.
            
            
              
              
              Delivered do. for H. Cox to pay balance of dues in Goochld. and Cumberld. £10–17.
            
            
              
              Sep.
              28.
              
              Pd. F. Eppes for seeds from Mazzei’s 30/.
            
            
              
              
              30.
              
              Gave Andrew Leach (a disabled soldier) 48.
            
            
              
              
              Pd. Peter Burras for 15 ℔ venison 15/.
            
            
              ✓
              Oct.
              8.
              
              Pd. Neilson £9–12.
            
            
              
              
              Pd. Richd. Bruce publick & county levies for Albemarle & levies for St. Anne’s parish £18–12.
            
            
              
              
              Pd. Isaac Davies levies of Fredsvlle. parish £6–19–6.
            
            
              
              
              Gave horseler at Jouett’s 4/.
            
            
              
              ✓
              9.
              
              Pd. Richd. Bruce an execution Pleasants & Bates v. George Bradby £3–18.
            
            
              
              
              Bought of Charles Goodman a buck fawn. It is to be brought home between Christmas & blossoming time. If I fetch it soon after Christmas I am to pay 40/, if not till near blossoming time 50/. If he brings it I pay £3.
            
            
              
              
              10.
              
              Pd. Doctr. Walker’s Scipio for Will for 35 pints greensword seed 43/9.
            
            
              
              
              12.
              
              Put 2½ doz. bottles Jamaica spirits into wine room.
            
            
              
              
              14.
              
              Pd. Reynolds for 20 ℔ venison 20/.
            
            
              
              ✓
              15.
              
              Pd. David Staples agent for Pet. Feild Trent my mother’s debt to them £8–14–8.
            
            
              
              
              ✓
              Pd. do. agent for Carter & Trent for sundries furnished Randolph & Nancy Jefferson & charged to my father’s estate £23–3–8.
            
            
              
              
              28.
              
              Pd.  Burras for 55½ ℔ venison 55/3.
            
            
            
              
              Nov.
              1.
              
              Pd. Anthony Giannini for a vinegar cask, & his expences to Rockfish for Umbrellas 12/.
            
            
              
              
              2.
              
              Agreed with Anthony Giannini that he shall serve me one year from the 27th. Inst. I am to give him £50. & find him 15 bushels of wheat & 480 ℔ meat, i.e. bacon when we have it. If Mazzei undertakes in writing to pay the expences of his passage to Italy hereafter, I am to stand security for it so long as he is in my service.
            
            
              
              
              4.
              
              Gave Mrs. Scott in Charity 30/.
            
            
              
              
              6.
              
              Recd. of Nich. Lewis 30/ balance of our iron acct.
            
            
              
              
              8.
              
              Pd. Edwd. Butler £4–16 for making 3 servants coats which with 4/ he owed me before made up the price £5.
            
            
              
              Nov.
              9.
              ✓
              Recd. of T. Garth £55–4.
            
            
              
              
              11.
              
              Pd. Stephen Willis £115–13–3. Balance of £50–0–3 still due.
            
            
              
              
              13.
              
              Pd. Peggy Rice for 13 chickens 13/.
            
            
              
              ✓
              17.
              
              Recd. of T. Garth by his son £135.
            
            
              
              
              ✓
              Pd. Joseph Neilson £9.
            
            
              
              ✓
              18.
              
              Pd. George Bradby £4–10.
            
            
              
              
              ✓
              Recd. of T. Garth £15–6.
            
            
              
              
              Pd. Isaac Jackson £3.
            
            
              
              
              Pd. Henry Gambril for Mrs. Bellini’s expences 40/.
            
            
              
              
              22.
              
              Gave Zachary at Tuckahoe 6/.
            
            
              
              
              Pd. D. L. Hylton £60–6.
            
            
              
              
              29.
              
              Pd. 11 ferriages at Cowle’s 11/.
            
            
              
              
              Gave ferrymen 4/.
            
            
              
              Dec.
              1.
              
              Pd. for 4. bottles Anchovies £3–12.
            
            
              
              
              Pd. for 6 ℔ butter from Greenspring £3.
            
            
              
              
              Pd. Serjeant of the house of delegates 15/6.
            
            
              
              
              2.
              
              Pd. for 3. ℔ brown sugar 24/ 8 candles 20/ 2. loaves bread 4/ 4 ℔ coffee 28/.
            
            
            
              
              
              Pd. for books at Purdie’s £5. Almanack 2/.
            
            
              
              
              Pd. at Dixon’s for Gibbs’s designs £10. Inigo Jones’s do. £10.
            
            
              
              
              3.
              
              Recd. of the Treasurer £42–10 the balance due me on my acct. as delegate to Congress & to Assembly to the end of the last session of assembly.
            
            
              
              
              7.
              
              Pd. Wm. Frazer exr. of Falvy Frazer £20.
            
            
              
              
              8.
              
              Pd. B. Harrison (Brandon) in part for an elk £7–10.
            
            
              
              
              ✓
              Pd. John Tyler for Mord. Debnam a debt of Mr. Wayles’s estate £29–9–9.
            
            
              
              
              9.
              
              Pd. Mr. Norwell for a barrel of corn £5.
            
            
              
              
              Pd. for books at Purdie’s 40/.
            
            
              
              
              11.
              
              Pd. ferrge. & entertt. at Cowle’s 36/.
            
            
              
              
              14.
              
              Pd. do. at do. 19/ ferrymen 4/.
            
            
              
              
              15.
              
              Pd. at Purdie’s for a book 24/.
            
            
              
              
              Pd. Serjt. of the house £3.
            
            
              
              
              17.
              
              Pd. Mr. Norwell for corn £3.
            
            
              
              
              19.
              
              Pd. Dr. Pasteur in full 18/.
            
            
              
              
              Pd. George Lefont in full 24/.
            
            
              
              Dec.
              19.
              
              Pd. Martin for bread candles &c. 36/.
            
            
              
              
              Pd. at publick store for tea & paper £8–8.
            
            
              
              
              ✓
              Recd. of Robt. Rutherford for D. Carr’s estate £25–15–5.
            
            
              
              
              ✓
              Recd. of Henry Tazewell for Farrell & Jones £296–2 recovered by him of John Randolph late attorney general, being part only of their judgment which was for £241–14–5 with int. from July 23. 1768. till Sep. 23. 1778 £122–17–9 = £364–12–2. so that there remains due to Farr. & Jones from J. R. £68–10–2 with int. from Sep. 23. 1778. Note it has been said Mr. Wayles was liable for this as security to F. & J. which occasioned us to interfere.
            
            
            
              
              
              ✓
              Pd. H. Tazewell for Farrell & Jones £4–10 his fee.
            
            
              
              
              Recd. of Ben. Harrison (Brandon) my elk money £7–10.
            
            
              
              
              Pd. Serjt. of house £15–12.
            
            
              
              
              Pd. Hill (Custis’s steward) £18.
            
            
              
              
              ✓
              Pd. into loan office according to the Sequestration law £291–12 = 972 D. to be applied to credit of John Randolph with Farrell Jones as before. (Note £291–12 + the £4–10 H. T.’s fee = £296–2.)
            
            
              
              
              Pd. Bellini for oil £3.
            
            
              
              
              Pd. Kell for washing in full 6/.
            
            
              
              
              20.
              
              Pd. ferrge. & entertt. at Cowle’s 21/ ferrymen 4/.
            
            
              
              
              23.
              
              Gave ferrymen at Shirley 6/.
            
            
              
              
              28.
              
              Recd. of Mr. Eppes for tea 40/.
            
            
              
              
              30.
              
              Gave Mr. Eppes’s smith 5/.
            
            
              
              
              31.
              
              Paid Danl. L. Hylton in part for salt £39.
            
            
              
              
              Charge do. for tea 40/.
            
          
        